Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Art Unit location of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 1646, Examiner: Xiaozhen Xie.

	
Response to Amendment
Applicant’s submission of the Declaration under 37 C.F.R. § 1.132 by Ina Urbatsch, Ph.D., filed 5 October 2021, is acknowledged. Applicant’s amendment of the claims filed 5 October 2021 has been entered. Applicant’s remarks filed 5 October 2021 are acknowledged.
Claims 4-6, 8-14, 18, 23-28, 30-46, 48-54, 60, 63 and 64 are cancelled. Claims 1-3, 7, 15-17, 19-22, 29, 47, 55-59, 61 and 62 are pending. Previously, claims 1-3, 17, 20-22, 47, 55-59, 61 and 62 were examined to the extent they read on the elected species: wherein the combination of mutations are M470V, S492P, S495P, A534P, I539T, and R555K. Upon review, the elected species of the combination of mutations is free of prior art. The examination is now extended to an additional species: the combination of mutations are S492P, A534P, I539T, G550E, R553Q, and R555K. Claims 7, 15, 16, 19 and 29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) because the claims do not read on the species.

Claim Objections/Rejections Withdrawn

The rejection of claim 57 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for reciting a use without set forth the step(s), is withdrawn in response to Applicant’s amendment of the claim.
The rejection of claims 57 and 58 under 35 U.S.C. 101, because the claims recite a use but fail to recite step(s), is withdrawn in response to Applicant’s amendment of the claims.
The rejection of claims 1-3, 17, 47 and 54-57 under 35 U.S.C. 102(a)(1), as being anticipated by Urbatsch (presentation from 30th Annual North American Cystic Fibrosis Conference, October 28, 2016; screen captures of slides obtained from archived oral presentation accessed from arc.nacfconference.org/cff/sessions/555/view on 27 April 2021), is withdrawn in view of Applicant’s submission of the Declaration under 37 C.F.R. § 1.132 by Ina Urbatsch, Ph.D. In the Declaration, the Declarant states that Urbatsch is not prior art against the claimed invention, because Urbatsch was not publicly accessible and therefore is not a "printed publication” or "otherwise available to the public" before the effective filing date of the claimed invention under AIA  35 U.S.C. § 102.
The rejection of claims 21 and 22 under 35 U.S.C. 103, as being unpatentable over Urbatsch, is withdrawn for reason set forth above.
The rejection of claims 20, 58 and 62 under 35 U.S.C. 103, as being unpatentable over Urbatsch, in view of Verkman et al. (Nat. Rev. Drug Discov., 2009, Vol. 8(2):153–171), is withdrawn for reason set forth above.


New Grounds of Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 17, 20, 21, 47, 55-57, 59, 61 and 62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He et al. (J. Mol. Biol., 2015, Vol. 427(1):106-120).
He et al. teaches that CFTR (ABCC7) acts as an ion channel and regulates ion and fluid transport in epithelial tissues; loss of function due to mutations in the cftr gene causes cystic fibrosis (CF); and the most common CF-causing mutation is the deletion of F508 (ΔF508) from the first nucleotide binding domain (NBD1) of CFTR, which causes reduced thermal stability of NBD1 and disruption of its interface with membrane-spanning domains (MSDs) (see abstract). He et al. teaches generating secondary site mutations in the CFTR polypeptide to increase NBD1 thermostability, and He et al. found that combinations of different NBD1 changes had additive corrective effects on ΔF508 maturation that correlated with their ability to increase NBD1 thermostability (ibid.). He et al. teaches mutant CFTR polypeptides, e.g., 2PT: S492P/A534P/I539T, and 3PT:2PT+S495P (which has four site-specific amino acid substitutions: S492P/A534P/I539T/S495P) (see Figure 2). He et al. teaches that various site-specific 
Therefore, He et al. anticipates the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (cited above).
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	He et al. teaches as set for the above. He et al., however, does not teach the modified human CFTR polypeptide or functional fragment thereof comprising five, six, or more mutations selected from V150D, M470V, S492P, F494N, S495P, A534P, I539T, G550E, G551D, R553Q, R555K, Q637R, S1255L, K1334G, S1359A, E13710, H1402S, Q1411D (claims 2, 3), nor teaches screening a compound comprising contacting the compound with the modified human CFTR polypeptide or functional fragment to identify a compound that modulates one or more biological and/or physical properties of the modified human CFTR polypeptide or functional fragment, as recited in claim 58.
Regarding claims 2 and 3, He et al. teaches the NBD1 thermal stability of the stabilizing mutants, include 2PT/G550E/R553M/R555K (Figure 2a, lower panel). He et al. teaches that in full length CFTR R553M was introduced instead of R553Q in isolated NBD1, and based on our single mutation the Tm difference between G550E/R553Q/R555K and G550E/R553M/R555K is less than 1°C (Figure 2c and the figure legend). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a stabilizing mutant of 2PT/G550E/R553Q/R555K (i.e., S492P/A534P/I539T/G550E/R553Q/R555K). One of ordinary skill in the art would have been motivated to do so, because He et al. teaches a stabilizing mutant of 2PT/G550E/R553M/R555K, wherein R553M and R553Q are interchangeable depending on whether the full length CFTR or the NBD1 fragment is 
Regarding claim 58, He et al. teaches a screening assay to determine if NBD1 binding small molecules increase ΔF508 CFTR maturation (p. 5, under “NBD1 binding small molecules also increase ΔF508 CFTR maturation”). He et al. teaches contacting an indole-based compound (5-bromoindole-3-acetic acid (BIA) or its analog 5′- bromo-3-ethoxyindole- acetic acid (BEIA)) with a mutant ΔF508 CFTR already partially corrected by second site mutations, e.g., the NBD1 stabilized mutant ΔF508/2PT (2PT: S492P/A534P/I539T), and determining if the compound further increases maturation of the NBD1 stabilized mutant (p. 5, last paragraph, and Figure 3e). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the screening assay to determine if the NBD1 binding small molecules further increase ΔF508 CFTR maturation of the NBD1 stabilized mutant ΔF508/3PT (3PT: 2PT+S495P). One of ordinary skill in the art would have been motivated to do so, because He et al. demonstrated a screening assay to determine if NBD1 binding small molecules further increase ΔF508 CFTR maturation in a mutant ΔF508 CFTR already partially corrected by second site mutations, e.g., the mutant of ΔF508/2PT, and He et al. also teaches a related mutant, ΔF508/3PT, which is partially corrected by second site mutations. Therefore, the modification provide a reasonable expectation of success in making a NBD1 stabilizing mutant.

22 is rejected under 35 U.S.C. 103 as being unpatentable over He et al., as applied to claims 1, 17, 20, 21, 47, 55-57, 59, 61 and 62 above, and further in view of Vernon et al. (J. Biol. Chem., 2017, 292(34):14147-14164).
He et al. teaches as set for the above. He et al., however, does not teach the modified human CFTR polypeptide or functional fragment thereof with the combinations of mutations as set forth in claim 22, e.g., S492P, A534P, I539T, and S1359A.
Vernon et al. teaches that deletion of F508 is known to destabilize the isolated NBD1, reduce its ability to form NBD dimers, and also reduce intramolecular interactions between NBD1 and the ICDs, resulting in global destabilization of CFTR (p. 14147, col. 2, last paragraph). Vernon et al. used a bioinformatics-based method for manually identifying stabilizing substitutions in NBD2 (see abstract). Vernon et al. teaches that S1359A is a critical stabilizing mutation of CFTR, and the selection of this mutation is the most obvious choice based on the NBD2 structure (p. 14148, col. 2, 3rd full paragraph; and p. 14151, col. 2, under “Selected mutations”). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a full-length stabilizing human CFTR mutant by adding S1359A into the combination of NBD1 mutations, e.g., 2PT+S1359A, (S492P/A534P/I539T/S1359A). One of ordinary skill in the art would have been motivated to do so, because He et al. teaches that combining NBD1 mutations can have additive corrective effects on ΔF508 maturation, and Vernon et al. further teaches that S1359A is a critical stabilizing mutation of CFTR. Therefore, the modification provide a reasonable expectation of success in making a stabilizing human CFTR mutant having additive corrective effects on ΔF508 maturation.

Conclusion
NO CLAIM IS ALLOWED.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                            January 14, 2022